[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 26, 2005
                               No. 05-10106                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 04-00184-CR-J-25-MMH

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                    versus

LAMONT LEE NELSON,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 26, 2005)

Before BIRCH, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Lamont Lee Nelson appeals his conviction for possession of a firearm by a
convicted felon, in violation of 18 U.S.C. §§ 922(g) and 924(e). For the reasons

that follow, we affirm.

                                                I.

      On May 28, 2004, Nelson was found in Florida in possession of a firearm.

Subsequently, Nelson was indicted for being a previously convicted felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924 (e).1 At the

trial, Nelson stipulated that he had been convicted of a felony for purposes of that

element of the offense. Additionally, ATF agent Nichlos Cheremeta testified that

the firearm was manufactured in Massachusetts. The jury found Nelson guilty, and

the court sentenced him to the mandatory minimum sentence of 180 months’

imprisonment, to be followed by three years supervised release. This appeal

followed.

                                                II.

      On appeal, Nelson argues for the first time that § 922(g) is facially invalid

because Congress failed to define commerce as “interstate or foreign commerce”

and is otherwise unconstitutional because Congress exceeded its commerce clause

power in enacting the statute by failing to require that the possession of the firearm

substantially affect interstate commerce.



      1
          The indictment listed four prior convictions. Nelson did not challenge the indictment.

                                                 2
       Although generally a constitutional challenge is subject to de novo review,

when a defendant fails to raise the objection before the district court, we review for

plain error. United States v. Walker, 59 F.3d 1196, 1198 (11th Cir. 1995); see also

United States v. Hall, 314 F.3d 565, 566 (11th Cir. 2002). “Plain error occurs

where (1) there is an error; (2) that is plain or obvious; (3) affecting the defendant’s

substantial rights in that it was prejudicial and not harmless; and (4) that seriously

affects the fairness, integrity, or public reputation of the judicial proceedings.”

Hall, 314 F.3d at 566.

       As Nelson concedes, we have consistently upheld the constitutionality of

§ 922(g) against the challenges that Nelson raises on appeal.2 See, e.g., United

States v. Peters, 403 F.3d 1263, 1277 (11th Cir. 2005); United States v. Nichols,

124 F.3d 1265, 1266 (11th Cir. 1997); United States v. McAllister, 77 F.3d 387,

389-90 (11th Cir. 1996). Accordingly, Nelson cannot establish any error and we

AFFIRM his conviction.

AFFIRMED.




       2
       Here, the interstate nexus was established by the ATF agent’s testimony that the gun
was manufactured in Massachusetts and found in Florida.

                                               3